Case 20-10553-CSS Doc 489-2 Filed 05/12/20 Page1of4

Exhibit A

Proposed Order

DOCS _DE:228389.2 05233/003
Case 20-10553-CSS Doc 489-2 Filed 05/12/20 Page 2 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7

ART VAN FURNITURE, LLC, et al.,' Case No. 20-10553 (CSS)

Debtors. (Jointly Administered)

Re: Docket No.

Nee Nee ee ee ee ee ee”

 

ORDER EXTENDING DEADLINE TO ASSUME OR REJECT EXECUTORY
CONTRACTS AND UNEXPIRED LEASES PURSUANT TO
SECTION 365(d)(1) OF BANKRUPTCY CODE,

THROUGH AND INCLUDING AUGUST 31, 2020

Upon the motion (the “Motion”)’ of Alfred T. Giuliano, chapter 7 trustee (the “Trustee”)

to the estates of the above-captioned debtors (the “Debtors”), for entry of an order (this “Order’),

 

pursuant to section 365(d)(1) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as
amended, the “Bankruptcy Code”), extending the deadline to assume or reject any Executory
Contracts and Unexpired Leases through and including August 31, 2020, as more fully set forth
in the Motion; and the Court having jurisdiction to consider the Motion pursuant to 28 US.C.
§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District
Court for the District of Delaware, dated February 29, 2012, and the Court having the power to
enter a final order consistent with Article III of the United States Constitution; and this Court
having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court
having found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings I, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463), The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.

2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

1
DOCS_DE:228389.2 05233/003

 
Case 20-10553-CSS Doc 489-2 Filed 05/12/20 Page 3of 4

is in the best interests of the Debtors’ estates, creditors, and other parties in interest; and this
Court having found that notice of and opportunity for a hearing on the Motion were appropriate;
and this Court having determined that the legal and factual bases set forth in the Motion establish
just cause for the relief granted herein; and after due deliberation and sufficient cause appearing
therefor, it is HEREBY ORDERED THAT:

1. The Motion is GRANTED as set forth herein.

2. The period under section 365 of the Bankruptcy Code for the Trustee to
assume or reject any Executory Contracts or Unexpired Leases is extended through and
including August 31, 2020.

3. The extension in this Order is without prejudice to the Trustee’s rights to
seek further extensions of time pursuant to section 365(d)(1) of the Bankruptcy Code.

4. Notwithstanding the relief granted in this Order and any actions taken
pursuant to such relief, nothing in this Order shall be deemed: (a) an admission as to the validity
of any claim against a Debtor entity; (b) a waiver of the Trustee’s right to dispute any claim on
any grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that
any particular claim is of a type specified or defined in this Order or the Motion; (e) a request or
authorization to assume any agreement, contract, or lease pursuant to section 365 of the
Bankruptcy Code; (f) an admission or agreement, or waiver by the Trustee of the right, to
assume, assume and assign, or reject any particular Executory Contract or Unexpired Lease, and
(g) a waiver or limitation of the Trustee’s rights under the Bankruptcy Code or any other
applicable law.

5, The Trustee is authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

DOCS_DE:228389.2 05233/003

 
Case 20-10553-CSS Doc 489-2 Filed 05/12/20 Page 4of4

6. This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

DOCS_DE:228389.2 05233/003
